Title: To Alexander Hamilton from Adam Hoops, 15 May 1800
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 15 May 1800
          
          I have applied to Captain McClallen on the subject of the inclosed Representation—He believes (from conversation which he had with Captain Ingersol) that when the Representants enlisted it was understood that they were to Receive pay as Artificers when they did Artificers duty, but at other times as privates only—That Captain Ingersol acting on this idea has during the time they worked drawn pay for them as artificers but since as privates—this Captain McClallen believes to be the true state of the case—
          I will forward the letter for Captain Ingersol by todays post to Boston where I understand he is and have the honor To Be with great Respect Sir yr Mo Ob svt
          
            A Hoops M Cdt
          
          Major General Hamilton New York
        